Citation Nr: 0126588	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  94-26 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARINGS ON APPEAL

Appellant, wife and Dr. O.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to May 1959 
and from April 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating action of the 
Department of Veterans Affair (VA) Regional Office (RO), in 
which the RO denied an evaluation in excess of 20 percent for 
the veteran's low back disability.  The claim initially came 
before the Board in October 1997 at which time the Board 
remanded the issue of entitlement to an increased evaluation 
for a low back disability, denied an increased evaluation 
above 30 percent for migraine headaches and granted a 10 
percent rating for prostatitis.  

This matter also comes before the Board from a February 1999 
rating action in which the claim of entitlement to TDIU 
benefits was denied.  A hearing was held in May 1997, before 
the undersigned member of the Board who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991) and who is rendering the determination 
in this case.  A copy of the hearing transcript is on file.


FINDINGS OF FACT

1.  The veteran's low back disability is primarily manifested 
by limitation of motion more nearly severe in degree, X-ray 
evidence of arthritis, and complaints of pain and functional 
loss.

2.  The veteran has a high school education and has an 
employment history of jobs mainly involving truck driving 
from 1977 to 1994.

3.  The veteran's service-connected disabilities consist of: 
a low back disability, migraine headaches, prostatitis, and a 
noncompensable appendectomy scar.  

4.  The veteran's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in any 
form of employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 40 percent evaluation 
for a low back disability have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) 
(codified as amended at 38 U.S.C. §§ 5103A, 5107); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Code 5295 (2001).

2.  The criteria to warrant entitlement to TDIU benefits have 
been met.  38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2097-99 (2000) (codified as amended at 38 U.S.C. 
§§ 5103A, 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased evaluation 
for his low back disability.  He also maintains that his 
service connected disabilities render him unemployable and 
that, therefore, entitlement to TDIU is warranted.

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
At 2099-2100, 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and the evidence 
includes private medical records and statements current 
through July 2000.  The RO advised the veteran of the 
evidence necessary to substantiate his claim in the most 
recent Supplemental Statement of the Case issued in March 
2001.  The veteran has not identified any pertinent evidence 
that is not already of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA, 
to include the amended provisions of 38 C.F.R. § 3.159, have 
been fulfilled, and that no additional assistance to the 
veteran is required based on the facts of the instant case.


Factual Background

By rating action of May 1965 service connection was initially 
granted for residuals of lumbosacral strain, assigned a 
noncompensable evaluation under Diagnostic Code (DC) 5295.  
The grant was based on service medical records which 
documented treatment for chronic lumbosacral strain.  In that 
rating action, service connection was also granted for an 
appendectomy scar, resulting from an appendectomy performed 
during service, for which a noncompensable evaluation was 
assigned.

By rating action of June 1973, the RO granted an increased 
evaluation of 10 percent for the veteran's low back 
disability.  The increase was based upon findings made during 
a May 1973 VA examination which included X-ray evidence of 
minimal degenerative changes.  In a December 1974 rating 
action, the RO granted an increased evaluation of 20 percent 
for the low back disability, which has remained in effect 
until the present time.  

The record includes a June 1993 medical statement from the 
veteran's chiropractor, Dr. O., indicating that he had 
treated the veteran since July 1987.  He reported that the 
veteran had suffered from spinal problems which at times 
resulted in his complete inability to perform any physical 
activities, except attending to his daily needs.  The doctor 
opined that the veteran's spinal condition had become worse 
over time and noted that spinal vertebrae and disc 
deterioration had resulted in increased nerve root 
compression.  The doctor also noted the presence of other 
disabilities including prostate problems and migraine 
headaches.  Dr. O. opined that the veteran could not and 
should not perform any physical employment and that he would 
not be effective at any mental task because of almost 
constant pain in the spine and spinal muscles.  

In a July 1993 rating action, the RO granted entitlement to 
service connection for chronic headaches, for which a 10 
percent evaluation was assigned, and for prostatitis, for 
which a noncompensable evaluation was assigned. 

In January 1994, the veteran filed his initial claim for 
increased compensation based on unemployability, in which he 
indicated that he had a high school education and that he had 
been employed as a truck driver from 1977 to 1992.  
Entitlement to TDIU was denied in a September 1994 rating 
action.  Later in September 1994, a VA Form, 21-4192, Request 
for Employment Information In Connection with Claim for 
Disability Benefits, was received from a temporary services 
company.  The form reflected that the veteran was employed as 
a driver from May 1992 to August 1994, and that his 
employment was terminated due to too much lifting and 
migraine headaches.  Entitlement to TDIU benefits was denied 
in an October 1994 rating action.

In November 1994, the veteran's chiropractor, Dr. O, 
submitted a medical statement which is essentially a 
duplicate of his June 1993 statement.  Dr. O submitted 
another medical statement in January 1995.  In that statement 
he noted that in addition to back problems, the veteran 
suffered from cluster type migraine headaches which reduced 
his activities to eating, sleeping and going to the bathroom 
and from cervical spine nerve root compression and low back 
deterioration.  The doctor opined that the veteran could not 
perform any physical labor and could not perform any extended 
mental tasks, such as following written directions, because 
he was in a lot of pain most of the time.  The doctor noted 
that the veteran had tried to work at many jobs, most often 
resulting in extreme spinal pain, precluding him from working 
in a scheduled manner.   

The veteran presented testimony at a hearing held at the RO 
in April 1995 at which time he testified that he experienced 
headaches three times a week, sometimes resulting in loss of 
peripheral vision.  With respect to his prostate condition, 
the veteran indicated that he experienced leakage.  In a May 
1995 rating action, a 30 percent evaluation was granted for 
migraine headaches.  

During a May 1995 VA neurological examination, the veteran 
complained of chronic low back pain, prostate trouble and 
chronic headaches.  Physical examination revealed that the 
veteran's cranial nerves were intact and that his reflexes 
were normal.  An examination of the prostate was conducted in 
May 1995 at which time the veteran reported nocturia 
occurring 3 times a night and some dribbling.  Rectal 
examination revealed a slightly enlarged prostate.  A 
diagnosis of benign hypertrophy and chronic prostatitis was 
made.

In April 1996, a medical evaluation and statement was 
received from Dr. O.  The doctor opined that the veteran's 
spine showed unfavorable ankylosis with listing of the whole 
spine to the left of 9 degrees and that he had very limited 
spinal movement if required to repeat spinal movements more 
than a few times.  With respect to migraine headaches, the 
doctor noted that his medical records reflected a history of 
very frequent, completely prostrating episodes of headaches 
approximately 2-3 times within a 7 day period, requiring a 
couple of days until resolved.  The doctor opined that the 
veteran could not perform normal work related activities 
during or while recovering from his migraine headaches and 
that these episodes had resulted in severe economic 
inability.  The doctor also opined that the veteran's 
prostate symptoms were side effects resulting from medication 
prescribed by military doctors.  The doctor opined that the 
veteran was 100% disabled from any form of gainful 
employment.  

A VA examination was conducted in March 1997.  The veteran 
complained of chronic back pain.  The report revealed that he 
was taking multiple medications and was wearing a back brace.  
Physical examination revealed minimal muscle spasm.  Range of 
motion testing showed forward flexion of 85 degrees, 
extension of 15 degrees, later movement of 20 degrees and 
rotation of 25 degrees on the left side and 30 degrees on the 
right side.  Straight leg raising produced some pain in the 
back but without sciatic distribution.  X-ray films showed 
levorotatory scoliosis and multilevel degenerative changes.  
An impression of probable degenerative changes in the lumbar 
spine which may be productive of most of the pain, as well as 
chronic strain, was made.  

The veteran provided testimony at a hearing held before a 
member of the Board in May 1997.  The veteran's private 
treating chiropractor, Dr. O, also provided testimony at the 
hearing stating that it was apparent that minor physical 
activity, such as cutting grass, was more than the veteran's 
spine and musculature was able to withstand.  The veteran 
indicated that his symptoms included low back pain radiating 
down the leg and numbness in the foot and leg.  The doctor 
stated that the veteran's symptoms also included back and 
muscular spasms, at times affecting his range of motion to 
the extent that it's almost non-existent.  The veteran 
testified that he could lift only 10 to 15 pounds.  

With respect to his headaches, the veteran testified that 
these occurred 2-3 times a week and could last for between 2-
3 days.  Dr. O. testified that the veteran had vomited during 
an office visit as a result of the severe pain due to 
headaches.  The veteran also testified that symptoms 
associated with his headaches included loss of eyesight.  He 
stated that if he were working a 40 hour work week, he would 
lose 20 to 30 hours a week due to his disabilities and 
treatment therefor.  With respect to his prostatitis, the 
veteran testified that during the night he makes 3-4 trips to 
the bathroom.  He also indicated that he experienced painful 
urination and difficulty starting a stream and that because 
he experienced leakage, he wore a light pad at times.  

In June 1997, the veteran filed another application for 
increased compensation based on unemployability.  Therein, he 
indicated that he had primarily been employed as a truck 
driver from 1977 until 1994.

In an October 1997 Board decision, an increased evaluation of 
10 percent was granted for prostatitis.  An evaluation in 
excess of 30 percent for migraine headaches was denied and 
the issue of entitlement to an evaluation in excess of 20 
percent for a low back disability was remanded. 

A VA examination of the spine was conducted in July 1998 at 
which time it was noted that the veteran wore a back brace on 
a regular basis and took multiple medications for back pain.  
The veteran reported having burning pain at the L3 area on 
the right.  X-ray films revealed some evidence of scoliosis.  
Range of motion testing revealed 60 degrees of flexion, 
extension of 10 degrees with pain, rotation of 15 degrees to 
the right and 30 degrees to the left, and lateral movement of 
15 to 20 degrees.  The examiner stated that it was obvious 
that the veteran had a chronic strain problem and that some 
arthritis had developed.  An impression of chronic 
lumbosacral strain, with degenerative changes of the lumbar 
spine was made.  

A VA general medical examination was conducted in October 
1998.  At that time range of motion testing revealed 70 
degrees of flexion, extension of 15 degrees with pain, 
rotation of 30 degrees, and lateral movement of 20 degrees.  
The examiner indicated that he would consider this very 
slightly restricted, and noted that the veteran had very 
little pain at that time.  Impressions of chronic low back 
pain complicated by some osteoarthritis of the spine; chronic 
migraine headaches; chronic prostatitis; and bipolar 
personality and chronic depression, which the examiner 
believed were the veteran's major disabilities; were made.  

A VA examination of the spine was conducted in November 1998 
at which time the veteran primarily complained of pain.  
Range of motion testing revealed 40 degrees of flexion 
(normal flexion is 95 degrees), extension of 30 degrees 
(normal extension is 35 degrees), rotation of 40 degrees to 
the right and 45 degrees to the left (normal rotation is 55 
degrees), and right and left lateral movement of 25 degrees 
(normal lateral motion is 40 degrees).  The veteran 
complained of daily pain and indicated that he used a back 
brace when it was severe.  He reported that he was able to 
walk less than 1/3 of a mile, sit for less than 30 minutes, 
stand for less than 15 minutes, drive for less than 45 
minutes, and climb no more than 40 stairs.  There was no 
evidence of muscle spasm upon examination.  An impression of 
degenerative arthritis of the lumbar spine was made.  

In January 1999, a private medical evaluation conducted by 
two chiropractors in July 1998 was added to the record.  At 
that time the veteran complained of headaches, occurring 2 or 
more times a day; upper neck pain; upper back pain; and lower 
back pain rated as a 7 on a 1-10 scale of pain.  Range of 
motion testing revealed 30 degrees of flexion, extension of 
10 degrees, rotation of 25 degrees to the right and 25 
degrees to the left, and right and left lateral movement of 
30 degrees.  The veteran reported experiencing pain upon 
flexion.  Moderate muscle weakness, tenderness and spasms 
were detected.  Neurological evaluation revealed no 
abnormalities; deep tendon reflexes were normal.  Diagnoses 
which included lumbar disc degeneration, lumbar segmental 
dysfunction and osteoarthritis were made.  

A medical statement from the veteran's chiropractor dated in 
January 1999 indicated that he had treated the veteran since 
July 1998 for neck and low back pain and it was reported that 
he was responding well to treatment.  It was noted that the 
veteran had several lumbar disc degenerations along with 
faulty hip extension.  The chiropractor opined that the 
veteran was unable to work in the same environment as he did 
before the onset of his condition.  

The record contains a statement from the veteran's 
chiropractor dated in July 2000, in which it is stated that 
"[a]ccording to the AMA's 'Guides to the Evaluation of 
Permanent Impairment' 4th edition, the patient is entitled to 
15% PPI to the body as a whole."  The chiropractor opined 
that based on the AMA guidelines, the veteran was 
unemployable.  

The record also incudes an April 1995 decision of the Social 
Security Administration which established that the veteran 
was disabled as of March 1992 due to severe impairments 
characterized as: a history of chronic back pain and 
headaches, personality disorder and bipolar disorder.  The 
decision indicated that the veteran was not capable of 
performing his past relevant work.

I.  Increased Evaluation for a Low Back Disability

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors, which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251, 255 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance; weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 38 C.F.R. § 
4.45 and 4.59 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.

Although it is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating under several diagnostic codes, pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2001).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, § 4, 114 Stat. 2096, 
2097-99 (2000) (codified at 38 U.S.C. § 5107 (West Supp. 
2001)); Alemany v. Brown 9 Vet. App. 518 (1996).

Analysis

The veteran's low back disability is currently characterized 
as lumbosacral strain, for which a 20 percent evaluation is 
in effect under DC 5295.  38 C.F.R. § 4.71a, DC 5295 (2001).  
Under this criteria characteristic pain with motion warrants 
assignment of a 10 percent evaluation.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  Where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  

The evidence reflects conflicting reports concerning the 
severity of limitation of motion of the veteran's lumbar 
spine.  In 1996 Dr. O. reported very limited spinal motion, 
and VA and private chiropractic examinations from 1997 to 
1999 have indicated limitation of forward flexion ranging 
from slight at 85 degrees (VA examination in 1997) to severe 
at 30 (chiropractic examination in 1999) and 40 (VA 
examination in 1998) degrees.  The Board concludes that, 
considering along with the range of motion findings, the 
veteran's complaints of chronic pain and functional loss, the 
evidence more nearly reflects severe limitation of motion of 
the lumbar spine.  The evidence also shows some loss of 
lateral motion, as well as X-ray films demonstrating 
degenerative changes. Although a positive Goldthwaite's sign 
is not shown, the veteran's symptoms do include severe, or 
marked, limitation of forward bending in a standing position 
and a loss of lateral motion with osteo-arthritic changes.  
The Board therefore believes that, resolving all doubt in the 
veteran's favor, his low back symptomatology more nearly 
reflects the criteria warranting a 40 percent evaluation 
under DC 5295.  

In the alternative, the Board notes that a 40 percent 
evaluation could also have been assigned under DC 5292, used 
solely for the evaluation of limitation of motion of the 
lumbar spine, under which a 40 percent evaluation (the 
maximum assignable under this code) is warranted for severe 
limitation of motion.  As noted above, the evidence does 
support a finding that the veteran's range of motion of the 
lumbar spine is severely impaired.  However, the rating 
criteria provided under DC 5295 are more comprehensive than 
under DC 5292, incorporating both symptoms of limitation of 
motion as well as evidence of osteoarthritis, both of which 
are present in this case.  Accordingly, DC 5295 is the more 
appropriate rating code in this case.

The Board notes that the maximum schedular award assignable 
under DC's 5295 as well as 5292 is 40 percent.  The veteran 
has already been found to be entitled to a 40 percent 
disability rating. Therefore, no greater benefit can flow to 
the veteran under Diagnostic Codes 5295 or 5292.  DC's 5295 
and 5292 each contemplate similar symptoms, at least in part, 
such as limitation of motion, and therefore do not provide a 
basis for assigning separate ratings under each.  Evaluating 
them separately would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).

A higher rating (60 percent) is available under DC 5293 for 
intervertebral disc syndrome.  A 60 percent rating under DC 
5293 requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The relevant evidence does not reflect that the veteran's 
lumbosacral disability warrants a 60 percent rating.  During 
a VA examination conducted in 1997 neurological findings were 
limited to minimal muscle spasm.  In hearing testimony 
provided in May 1997, the veteran indicated that his symptoms 
included low back pain radiating down the leg and numbness in 
the foot and leg.  His treating chiropractor, who also 
provided testimony at that hearing, stated that the veteran's 
symptoms also included back and muscular spasms, and sciatic 
neuralgia as described by the veteran.  However, subsequent 
VA examinations conducted in 1998, revealed no neurological 
symptomatology, to include muscle spasms.  The November 1998 
VA examination report specifically stated that muscle spasms 
were not present.  The Board observes that a private medical 
evaluation conducted in January 1999 did mention the presence 
of moderate muscle spasms, but did not reflect the presence 
of any additional neurological symptomatology and 
specifically noted that deep tendon reflexes were normal.  

In essence, the presence of muscle spasms in and of 
themselves do not warrant the assignment of a 60 percent 
evaluation under DC 5293.  The evidence does not reflect the 
presence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Accordingly, a 60 percent 
evaluation is not warranted under DC 5293.

The VA has a duty to acknowledge and consider all other 
diagnostic codes and regulations delineated in 38 C.F.R. 
Parts 3 and 4 (2001), whether or not the veteran raised them, 
which are potentially applicable, based upon the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher disability 
evaluation under other potentially applicable codes and 
regulations.  

Other codes do not warrant application in this instance, for 
instance, inasmuch as the veteran's low back disability did 
not result from a fracture, application of 38 C.F.R. § 4.71a, 
DC 5285, governing residuals of fracture of the vertebra is 
not warranted.  The Board does note that private medical 
evidence dated in 1996 reported the presence of unfavorable 
ankylosis.  Unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation under DC 5289.  However, the 
medical evidence dated from 1997 until 2000 does not include 
findings of ankylosis of the lumbar spine.  ("Ankylosis" is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure, Dorland's at 91.  Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995))  Accordingly, the Board 
finds no basis for the application of that code.  

In sum, the Board has determined that DC 5295 is the most 
appropriate rating code, and has granted a 40 percent 
evaluation under that code, the maximum evaluation assignable 
under that code.  As stated previously, the Court, in Deluca 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See Deluca, 6 
Vet. App. at 325; 38 C.F.R. 4.40, 4.45, 4.59.  Under DC 5295, 
limitation of motion, constitutes a portion of the rating 
criteria.  However, consideration of functional loss due to 
pain is not required when the current rating, as in the 
instant case, is the maximum disability rating available for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, the Board has considered the 
principles of Deluca in granting the increased evaluation to 
40 percent.

Finally, the Board has considered whether an extra-schedular 
evaluation is warranted.  However, the Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
the May 1995 Statement of the Case and in the subsequent 
Supplemental Statements of the Case issued through March 
2001, the RO did not consider the possibility of an 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Nevertheless, after a review of the evidence, 
the Board finds no basis on which to refer this case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extraschedular 
evaluation for the veteran's low back disability under 
38 C.F.R. § 3.321.

II.  Individual Unemployability

Pertinent Law and Regulations

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability or one 40 
percent disability in combination, the following, in 
pertinent part, will be considered as one disability: 
disabilities of one or both lower extremities, including the 
bilateral factor, if applicable; and disabilities resulting 
from common etiology or a single accident.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  Where these percentage requirements 
are not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.


Analysis

The veteran's service connected disabilities consist of a low 
back disability, for which a 40 percent evaluation has been 
granted herein; headaches, for which a 30 percent evaluation 
is currently in effect; prostatitis, for which a 10 percent 
evaluation is in effect, and for an appendectomy scar, for 
which a noncompensable evaluation is currently in effect.  
The Board notes that the veteran does not meet the percentage 
prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  38 C.F.R. § 4.25.  
Specifically, the current combined evaluation is 60 percent, 
even with the grant of the 40 percent evaluation for his low 
back disability.  Nonetheless, he may be entitled to TDIU 
based on extraschedular considerations under 38 C.F.R. 
4.16(b).  The question to be addressed is whether there are 
unusual circumstances, peculiar to this veteran, that prevent 
him by reason of his service-connected disabilities from 
securing or obtaining substantial gainful employment.

In reviewing section 4.16 for a definition of a 
"substantially gainful occupation," the regulation provides 
in paragraph (a) that marginal employment shall not be 
considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. 38 C.F.R. § 
4.16 (a). (The Board notes that neither paragraph (b) nor 
former paragraph (c) of § 4.16 contains any information 
pertinent to an inquiry as to the meaning of the terms 
"employability" or "substantially gainful occupation" under § 
3.343 as applied to TDIU rating-reduction cases.)

Although in Moore (Robert) v. Derwinski, 1 Vet. App. 356 
(1991) the Court recognized the need for a clear definition 
of unemployability, it was noted in Faust v West, 13 Vet. 
App. 342 (2000) that the VA Secretary had yet to issue a 
clear definition of "substantially gainful employment."  The 
Court-articulated definition of engaging in a substantially 
gainful occupation considered both that person's abilities 
and his employment history.  More recently the decision in 
Bowling v. Principi, 15 Vet. App. 1 (2001) addressed the 
application of § 4.16(b), which is controlling here.  The 
Court observed that eligibility for TDIU under § 4.16(b) is 
premised on the claimant being unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  The Court noted that in Faust it was 
held that a person is engaged in a substantially gainful 
occupation when that occupation provided annual income that 
exceeded the poverty threshold for one person.  Faust, 13 
Vet. App. at 355-56.

The veteran maintains that in addition to his back 
disability, his service connected prostatitis and migraine 
headaches interfere with his ability to work.  The veteran's 
educational and employment history indicate that he completed 
high school and that he has primarily been employed as a 
truck driver from 1977 until 1994.  The record indicates that 
he has not been employed since August 1994.  

In support of the veteran's claim, are several medical 
evaluations and opinions from the veteran's chiropractor, Dr. 
O., who treated him from approximately 1987 until 1996.  In 
various statements dated from 1993 to 1996, Dr. O. opined 
that: the veteran could not and should not perform any 
physical employment and that he would not be effective at any 
mental task because of almost constant pain in the spine and 
spinal muscles; the veteran could not perform normal work 
related activities during or while recovering from his 
migraine headaches and that these episodes had resulted in 
severe economic inability; and that the veteran was 100% 
disabled from any form of gainful employment.

The record also includes evaluations, statements and opinion 
from a private chiropractor who treated the veteran after Dr. 
O.  A medical statement from the veteran's chiropractor dated 
in January 1999 indicated that he had treated the veteran 
since July 1998 for neck and low back pain, and therein the 
chiropractor opined that the veteran was unable to work in 
the same environment as he did before the onset of his 
condition.  In a July 2000 opinion, a chiropractor opined 
that based on the AMA guidelines, the veteran was 
unemployable

Also in support of the veteran's claim is a VA Form, 21-4192, 
Request for Employment Information In Connection with 
Disability Benefits, completed in September 1994 by the 
veteran's last employer, a temporary services company.  The 
form reflected that the veteran was employed as a driver from 
May 1992 to August 1994, and that his employment was 
terminated due to too much lifting and migraine headaches; in 
essence, due solely to his service connected disabilities.  

On the other hand, the record contains 3 VA examinations 
conducted in 1998, none of which squarely addressed the 
impact of the veteran's service connected disabilities on his 
employability.  However, in one of those examination reports 
the examiner opined that the veteran's non-service connected 
psychiatric disability was in fact his major disability. 

The record also includes an April 1995 decision of the Social 
Security Administration which establishes that the veteran 
has been disabled since March 1992 due to severe impairments 
characterized as: a history of chronic back pain and 
headaches, personality disorder and bipolar disorder; thus, 
unemployability was only in part a result of his service 
connected disabilities.

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  In evaluating the probative value of medical 
statements, the Board looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data. See Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The Board attaches significant evidentiary value to the 
private medical reports and opinions of the veteran's private 
chiropractors who have regularly treated him over the years.  
These private treatment sources have consistently opined that 
the veteran is unable to secure or follow a substantially 
gainful occupation due to either one or a combination of his 
service-connected disabilities.  The veteran's last employer 
similarly identified his service connected disabilities as 
the reason for the termination of his employment.  Although 
the Social Security Administration identified a non-service 
connected psychiatric condition as a factor in his 
unemployability as well as the veteran's service connected 
headaches and back disability, the evidence is at least in 
equipose that the nature and severity of the veteran's 
service connected disabilities alone render him unemployable.  

It may be argued that the veteran could perform sedentary 
work; however, there is no indication that he has any special 
training other than that associated with his long-time 
occupation as a truck driver.  In other words, he lacks 
specialized skills that would afford him the ability to 
obtain or retain substantially gainful employment in a field 
other than that for which he is trained.  The Board finds 
that the cumulative effect of his service connected 
disabilities impact both his physical and mental capacity and 
that they prevent him from securing and following a 
substantially gainful occupation.  For the reasons and bases 
stated above, the Board finds that the evidence supports the 
veteran's claim of entitlement to TDIU.  The benefit sought 
on appeal is granted.


ORDER

Entitlement a 40 percent evaluation for a low back disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A TDIU rating is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

